BALLON STOLL BADER & NADLER, P.C.
810 Seventh Avenue, Suite 405
New York, NY 10019
Telephone: (212) 575-7900
Facsimile: (212) 764-5060
Vincent J. Roldan
vroldan@ballonstoll.com

Attorneys for Debtors

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 In Re:                                                     Chapter 11

 MEZZ57TH LLC et al.                                        Case No.: 20-11316

                            Debtors and                     (Jointly Administered)
                            Debtors in Possession
 -------------------------------------------------------X


             DECLARATION OF JOHN BARRETT IN SUPPORT OF DEBTORS’
             FIFTH MOTION PURSUANT TO BANKRUPTCY SECTION 1189(b)
             FOR AN ORDER EXTENDING TIME TO FILE CHAPTER 11 PLAN


        I, John Barrett, declare, certify, verify and/or state under penalty of perjury of the laws of

the United States of America, pursuant to 28 U.S.C. §1746, as follows:

        1.       I am the managing member of Mezz57th LLC d/b/a John Barrett (the “Operating

Debtor”), which operates the John Barrett salon located at 36 E 57th Street (the “Salon”), and the

sole shareholder and President of John Barrett Inc. (“JBI”, and collectively with Operating Debtor,

the “Debtors”). I am familiar with the facts and circumstances as recited herein.

        2.       I submit this Declaration in support of Fifth Motion Pursuant To Section 1189(b)

of title 11 of the United States Code (the “Bankruptcy Code”) For an Order Extending Time To

File a Chapter 11 Plan (the “Motion”).




                                                        1
        3.      This Declaration incorporates by reference the declarations I previously submitted

in this case.

                                   Facts In Support of Motion

        4.      I submit that there are circumstances for which the Debtors should not justly be

held accountable. The novel coronavirus continues to severely impact business operations of the

Operating Debtor. The Four Seasons Hotel is still not open, and other hotels nearby are only

partially open. Further, most offices in the area are still unoccupied. International travel, theater

and art events which are a traditional driver of business are still either on hold or very limited.

Despite the Operating Debtor continuing to operate without terminating any of the 80 + employees,

unfortunately it still cannot benefit from the updated PPP guidelines for companies in bankruptcy.

The Covid 19 Delta variant has also impacted business, as events are being cancelled and large

companies are delaying plans to return to the office.

        5.      Notwithstanding, I do believe an exit is in sight as regulations are lifted and people

obtain vaccines. Sales has been stable in recent weeks.

        6.      The Operating Debtor has made a proposal to the landlord as well as a construction

creditor who put a lien on the landlord’s building, which is under consideration. In the meantime,

the Operating Debtor has been able to pay agreed upon post-petition rent up to this point and

getting a long term agreement with the landlord would make a plan achievable.

        7.      In view of the circumstances currently affecting the Operating Debtor’s business

operations, the Debtors have not had sufficient time to file a chapter 11 plan. The Debtors believe

that their creditors will benefit from the extension requested in the Motion because additional time

will allow for a better development and understanding of the Debtors’ business projections going




                                                  2
forward and allow the Operating Debtors to prepare and present a more definitive plan to the

creditors.



        I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.

Dated: New York, New York
       August 13, 2021

                                                             __/s/ John Barrett________________
                                                             John Barrett




                                                 3
